Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument and Amendment
The amendment of the claims necessitated a call to Applicant for a restriction requirement of species. 
Election/Restrictions Proper
MPEP §809.02(d) states “[w]here only generic claims are presented no restriction can be required except in those applications where the generic claims recite such a multiplicity of species that an unduly extensive and burdensome search is necessary.”.  Here, the claims recited such a multiplicity of species that an unduly extensive and burdensome search would be necessary if all of the claimed species were to be examined simultaneously.  
The present claims are directed to a method for the skin aging treatment, comprising: a. applying an acceptable amount of at least one revitalizing cosmetic composition onto the cutaneous tissue, wherein the at least one revitalizing cosmetic composition comprises one or more of growth factors, platinum, diamond and gold particles- conjugated peptides, pearl extract or caviar hydrolysate; b. subjecting the revitalizing cosmetic composition applied in (a) to light having wavelengths between 410 nm and 780 nm; c. maintaining the exposure of the revitalizing cosmetic composition to light as described in (b) for a time period ranging from at least 15 seconds to 2 minutes.    
As shown by the following classifications, a majority of the combinations encompassed by the present claims has acquired a separate status in the art.  For The species differ as growth factors gold particle conjugated peptides fall in different classification .   Notwithstanding that the classification of some of the active agents is co-extensive, all of the claimed compounds are patently distinct and fully capable of supporting separate patents.
	For the above reasons, an election of a single disclosed species for examination purposes is deemed necessary and proper.   

Applicant elected the species Gold, platinum and diamonds therefore claims 3-10, 1217 and 22 are under examination in this office action.

The response filed on 11/28/22 has been entered. 

Applicant’s arguments filed 11/28/22 have been fully considered but they are not deemed to be persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
			
Claims 3-22 are pending in this office action.
	

The rejection of Claims 1-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn based on the amendment to the claims. 

The rejection of Claim(s) 3, 5 and 10 under 35 U.S.C. 102(a)(2) as being anticipated by Decaux et al. (WO 2016/146778) is withdrawn based on the amendment to the claims.

Modified Claim Rejections - 35 USC § 103 necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decaux et al. (WO 2016/146778) in view Yeomans. (J. Investigative Dermatology (2010); 130,338-341) and of CN 104323966
With regards to instant claims 3-4 and 10, Decaux teaches a method of providing skin with light beans (see Abstract) and repairing cutaneous tissue (see pg. 6, line 13+) and treating skin (see pg. 18, lines 20+) wherein the revitalizing composition is applied to the skin and the light is applied after having a wavelength of 510-630, 550-790 (see pg. 11 lines 3 +) for a period of ranging for 15 secs to 15 mins (see pg. 35 lines 15+) wherein the skin marker is collagen I and III (see pg. 29, lines 10+, as required by instant claim 5).
 However, Decaux failed to teach the specific amount of the revitalizing cosmetic composition applied (as required by instant claims 3-4, 10). 
Yeomans teaches the inclusion of diamonds, gold component added to mother of pearl and now platinum as an anti-aging agent in skin care (see entire article) and it has been noted that platinum skin care formulators , diamonds contain properties that boost the supply of collagen and results in even skin tone and reduces the appearance of the skin emitting a subtle glow, reduces wrinkle pigmentation and discoloration. See article. One of ordinary skill in the art would have been motivated to include in an anti- aging formulation platinum, gold, diamond with a reasonable expectation of success because the art recognizes that these actives yield a positive result such as glow to the skin, help in discoloration and wrinkles. 
 .CN 104323966 teaches applying a hydrotherapy composition of gold water to the face every night  which encompasses over 12 hrs. as required by the claim 4 in part. It is within reason to one of ordinary skill in the night to apply the formulation at night (ie., more than 5hours) to yield better result.
 	Although neither reference teaches the amount as 0.35-1.5 ml of the revitalizing cosmetic, it should be noted that it is a result-effective variable, i.e., a variable that achieves a recognized result and, therefore, the determination of the optimum or workable dosage range would have been well within the practice of routine experimentation by the skilled artisan, absent factual evidence to the contrary, and, further, absent any evidence demonstrating a patentable difference between the compositions used and the criticality of the amount(s).
One of ordinary skill in the art would have been motivated based on the determination of a dosage having the optimum therapeutic index is well within the level of the ordinary skill in the art, and the artisan would be motivated to determine the optimum amounts to get the maximum effect of the drug, hence the reference makes obvious the instant invention.  

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        12/1/22